Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00795-CV

                                 IN RE Marshall and Angela GILSON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 20, 2013

PETITION FOR WRIT OF MANDAMUS DENIED AND
PETITION FOR EMERGENCY RELIEF DENIED

           Relators Marshall and Angela Gilson filed this petition for writ of mandamus and motion

for emergency relief on November 8, 2013, complaining the trial court abused its discretion in

granting Real Party in Interest’s Motion to Dismiss for Lack of Jurisdiction. The court has

considered relators’ petition and is of the opinion that relators are not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 13-1078-CV, styled In the Interest of G.A., A Child, pending in the 25th
Judicial District Court, Guadalupe County, Texas, the Honorable Linda Z. Jones, presiding.